
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38


SECOND AMENDMENT
TO
HUNTSMAN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


        This Second Amendment to the HUNTSMAN SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN (the "Plan") is entered into this 11th day of July 2008.

        WHEREAS, the plan sponsor restated the Plan effective July 1, 2004 and
amended the Plan by a First Amendment dated November 10, 2006; and

        WHEREAS, the plan sponsor desires to make additional changes in the Plan
in compliance with the final regulations under Section 409A of the Internal
Revenue Code and the transitional relief thereunder.

        NOW, THEREFORE, the Plan is hereby amended as follows:

        1.     Effective January 1, 2008, Section 3.4 of the Plan is amended to
read as follows:

        3.4    Commencement Date.    The words "Commencement Date" shall mean
the Termination Date of the Member, provided, however, if the Member is a
Specified Employee as of the Termination Date, then the Commencement Date shall
be the date that is six months after the Termination Date.

        (a)   "Specified Employee" means a Member who as of the Termination Date
of the Member is considered a Key Employee of the Employer or a Related
Employer, any stock of which is publicly traded (whether on an established
securities market or otherwise) as of the Termination Date.

        (b)   A Member is considered a "Key Employee" for the entire 12 month
period beginning on an April 1 (this April 1 is referred to herein as the
applicable effective date) if the Member meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applying the applicable regulations
thereunder but disregarding Code Section 416(i)(5)) at anytime during the
12-month period ending on the December 31 immediately preceding the applicable
effective date. For example, if the Member met the applicable requirements of
Code Section 416(i) listed above at anytime during the 2007 calendar year, then
for the 12 month period beginning April 1, 2008 the Member will be considered a
Key Employee.

        2.     Effective January 1, 2008, a new Section 3.12a is added to the
Plan, reading as follows:

        3.12a    Related Employer.    The word "Related Employer" means (i) a
corporation which is a member of a controlled group of corporations (within the
meaning of Code Section 1563(a) determined without regard to Sections 1563(a)(4)
and (e)(3)(C) thereof), and (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c)
and regulations thereunder) with an Employer.

        3.     Effective January 1, 2008, Section 3.15 of the Plan is amended to
read as follows:

        3.15    Termination Date.    The words "Termination Date" mean the date
as of which the Plan Administrator reasonably determines that no further
personal services to the Employer or any Affiliate, whether as an employee or
otherwise, will be provided by the Member (or reasonably determines that the
anticipated level of bona fide services by the Member to be performed after such
date is no more than 20 percent of the average level of services provided during
the immediately preceding 36-month period (or the full period during which
services were rendered if less than 36 months)). For purposes of this
determination, the Member shall be treated as continuing to provide personal
services for purposes of this Plan during the period up to six

1

--------------------------------------------------------------------------------



months that the Member is on military leave, sick leave or other bona fide leave
of absence, or treated as continuing to provide personal service during the
entire period of such leave if the Member retains the right to reemployment
under applicable law or by contract at the end of such leave.

        4.     Effective January 1, 2008, Section 4.3 is amended to read as
follows:

        4.3    Payment of Benefits.    Benefits shall commence to be paid to a
Vested Member within 60 days of the Commencement Date on a date selected by the
Plan Administrator in its sole discretion. The normal form of the benefit is a
single cash lump sum.

        5.     Effective January 1, 2008, Section 4.4 is amended to read as
follows:

        4.4    Form of Payment.    The amount due the Member shall be paid in
one of the following forms as elected by the Member in writing in his or her
last election that is determined by the Plan Administrator to be both (i) valid
in accordance with the terms of the Plan as it existed at the time the election
was made and (ii) an election that if honored will not cause the Plan to be in
compliance with the requirements of Code Section 409A to the extent applicable
to the Plan:

        (a)   A single cash lump sum.

        (b)   An annuity for the life of the Member.

        (c)   An annuity for the life of the Member with payments guaranteed for
120 months, which payments during the guaranteed period after the death of the
Member shall be paid to the Beneficiary of the Member. If the Beneficiary is an
individual and dies after the death of the Member, the commuted value of the
remaining payments as the Beneficiary would have received had the Beneficiary
continued to live shall be paid in a single cash payment to the estate of the
Beneficiary.

        (d)   A joint and survivor annuity with an annuitant designated by the
Member prior to the time benefits start to be paid to the Member under which a
reduced amount shall be paid to the Member for his life, and his joint
annuitant, if surviving at the Member's death, shall be entitled to receive
thereafter a lifetime survivorship pension in a monthly amount equal to
50 percent of the amount which had been payable to the Member.

        (e)   A joint and survivor annuity with an annuitant designated by the
Member prior to the time benefits start to be paid to the Member under which a
reduced amount shall be paid to the Member for his life, and his joint
annuitant, if surviving at the Member's death, shall be entitled to receive
thereafter a lifetime survivorship pension in a monthly amount equal to
100 percent of the amount which had been payable to the Member.

In the event no form of payment has been elected by the Member (or each of the
elections made is not valid either because it did not satisfy the applicable
requirements of the Plan or because it would cause the Plan in the view of the
Plan Administrator to fail to comply with Code Section 409A), the benefits of
the Member shall be paid to the Member in the form of a single cash lump sum.

Notwithstanding the foregoing, in the event the amount of the benefit of the
Member in the normal form as of the Commencement Date does not exceed the limit
of Code Section 402(g)(1)(B), determined as of the Commencement Date, such
benefits shall be paid in the form of a single lump sum payment to the Member
without regard to the form of payment elected by the Member.

In the event the benefit is paid in a form other than the normal form, the
benefit shall be the actuarial equivalent of the benefit in the normal form,
computed using the assumptions used for actuarial equivalence as of the
Commencement Date under the Defined Benefit Pension Plan.

2

--------------------------------------------------------------------------------



        6.     Effective January 1, 2008, Section 4.5 is amended to read as
follows:

        4.5    Election To Change Form of Payment.    

        (a)   Subject to subsection (b) and (c) below, a Member may change his
or her election of the form of payment to another form available under
Section 4.4 by submitting a written election form to the Plan Administrator;
provided

        (1)   such election shall not take effect for a Commencement Date that
is less than 12 months from the date the election form was received by the Plan
Administrator; and

        (2)   if the Commencement Date is based upon a separation from service
(other than on account of Disability) then notwithstanding any other provisions
of this Plan the payment or payments to which the Member is entitled shall not
commence to be paid to the Member until 5 years from the date that the payment
or payments would otherwise have commenced if the election to change the form of
payment had not been made.

A Commencement Date shall be on account of a Disability if the Plan
Administrator determines that the employment ended because of Disability.

        (b)   A Member may change his or her election of the form of payment
from one of the annuity forms under (b), (c), (d) or (e) of Section 4.4 to
another of those annuity forms of payment by submitting a written election form
to the Plan Administrator; provided such election shall not be effective for a
Commencement Date that is less than 12 months from the date the election form
was received by the Plan Administrator unless it is received at least 30 days
before the Termination Date and the Plan Administrator, in its sole discretion,
approves the form of payment.

        (c)   Prior to January 1, 2009, a Member may change his or her election
of the form of payment for a Commencement Date to another form available under
Section 4.4 by submitting a written election form to the Plan Administrator;
provided such election shall not be effective for a Commencement Date that is
less than 12 months from the date the election form was received by the Plan
Administrator unless it is received at least 30 days before the Termination Date
and the Plan Administrator, in its sole discretion, approves the form of payment
selected. Notwithstanding the forgoing, a Member may not change a form of
election during a calendar year with respect to payments that would otherwise be
received in that calendar year or to cause payments to be made in that calendar
year (for example, a Member may not change a form of election during 2007 with
respect to payments that would otherwise be received in 2007 or to cause
payments to be made in 2007).

        7.     Effective January 1, 2008, Section 4.6 is amended to read as
follows:

        4.6    Payment to Beneficiary.    In the event of the death of the
Member before the benefits commence to be paid to the Member, the benefits of
the Member under this Plan shall be paid to the Beneficiary of the Member in the
form of a single cash payment and nothing further shall be payable with respect
to the Member under this Plan. The payment shall be paid within 60 days of the
date of death on a date selected by the Plan Administrator in its sole
discretion. A Member may designate a Beneficiary on the form prescribed by and
delivered to the Plan Administrator. If no Beneficiary is properly designated
under this Plan, then the Beneficiary shall be the spouse of the Member, in any,
or if there is no surviving spouse it shall be the person entitled under the
terms of the Defined Benefit Pension Plan to receive any death benefits that
would be payable on account of the Member under the Defined Benefit Pension Plan
as of the date of death of that Member. If there is no Beneficiary after the
application of the foregoing provisions of this Section, then the payment shall
be made to the estate of the Member. If under these rules the benefits are
payable to the estate of the Member, and either the Plan Administrator cannot
locate a qualified

3

--------------------------------------------------------------------------------



representative of the deceased Member's estate, or if administration of the
estate is not otherwise required, the Plan Administrator in its discretion may
make the distribution to the deceased Member's heirs at law, determined in
accordance with the law of the State of the Member's domicile in effect as of
the date of the Member's death.

In the event of the death of the Member after benefits have commenced to be paid
to the Member, any remaining benefits payable under this Plan with respect to
the Member, if any, shall be paid to those entitled to such benefits under the
applicable provisions of Section 4.4 based upon the form in which benefits were
being paid to the Member prior to his or her death.

        8.     Effective January 1, 2008, a new Section 4.7 is added to the
Plan, reading as follows:

        4.7    Discretionary Distribution for Taxes.    The Plan is intended to
comply with the provisions of Code Section 409A. In the event the Plan fails to
meet the requirements of Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator may, in the Plan Administrator's sole
discretion, distribute to the affected Member(s) the amount(s) such Member(s)
are required to include in income as a result of such failure of the Plan to
comply with Code Section 409A and such regulations. In the event of such a
distribution, the affected Member(s)'s benefits hereunder shall be adjusted to
reflect the value of the amount so distributed.

        At the discretion of the Plan Administrator, the amount necessary to pay
the: (A) Federal Insurance Contributions Act tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2) (the "FICA Amount"), and/or (B) Railroad
Retirement Act tax imposed under Code Sections 3201, 3211, 3231(e)(1) and
3231(e)(8) (the "RRTA Amount) on compensation deferred under the Plan, may be
distributed to the affected Member and the benefits of such Member hereunder
shall be adjusted to reflect the value of the amount so distributed.
Additionally, in its discretion, the Plan Administrator may provide for the
distribution to the affected Member of the amount necessary to pay the income
tax at source on wages imposed under Code Section 3401 or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the distribution of the FICA Amount or RRTA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes. In no event however, shall the total amount
distributed pursuant to this paragraph to a particular Member with respect to
the Member's deferrals under the Plan exceed the aggregate of the FICA Amount
and the RRTA Amount with respect to such deferrals, and the income tax
withholding related to such FICA Amount or RRTA Amount. The benefits of such
Member hereunder shall be adjusted to reflect the value of the amount so
distributed.

        9.     Effective January 1, 2008, Section 5.3 is amended to read as
follows:

        5.3    Amendment and Termination.    The Employer may amend or terminate
the Plan as it relates to the employees of that Employer at any time, provided,
however, that no such amendment or termination shall adversely affect the
benefit to which a Member or the Beneficiary of such Member would be entitled
immediately prior to the date of such amendment or termination if the employment
of the Member had then ended unless the change is necessary to keep the Plan in
compliance with the applicable provisions of the law, including Code
Section 409A. In the event of a termination of the Plan, benefits shall be
retained under the terms of the Plan until the Member reaches his or her
Commencement Date under the Plan; provided, however, the Employer may elect to
make distribution earlier to the Member if the Employer determines in good faith
that such distribution does not cause the Plan to fail to comply with Code
Section 409A. The liabilities of this Plan relating to a Member may in the
discretion of the Employer be transferred to another plan or program of the
Employer, provided that the Employer determines in good faith that the transfer
and the provisions of the plan or program receiving the transfer applicable to
the transfer do not result in any change to the benefits being transferred that
would cause those benefits to be subject to income taxation under the Code prior
to the

4

--------------------------------------------------------------------------------



distribution to the Member. The Plan Administrator may amend this Plan in the
place of the Employer so long as the amendment does not materially increase the
cost of the Plan to the Employer.

Except as otherwise expressly provided in other sections of this Plan, the
payment of any benefits under the Plan may not be accelerated, including upon
the amendment or termination of the Plan, except in a manner that the Employer
determines in good faith does not cause the Plan to fail to comply with Code
Section 409A.

        10.   The provisions of this Second Amendment shall supersede the terms
of the Plan to the extent those terms are inconsistent with this Second
Amendment.

        DATED the day and year first above written.

      HUNTSMAN INTERNATIONAL LLC                               By:   /s/ R. Wade
Rogers


--------------------------------------------------------------------------------

Signature                                   R. Wade Rogers


--------------------------------------------------------------------------------

Type or print name


5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.38



SECOND AMENDMENT TO HUNTSMAN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
